Order entered April 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01329-CV

                              ALBERT LUTTERODT, Appellant

                                                 V.

            EMILY LANE OWNERS ASSOCIATION, INC., ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-12-12648-G

                                             ORDER
       The reporter’s record in this appeal was filed November 24, 2014. However, the record

did not include the trial exhibits. On February 13, 2015 on the parties’ agreed joint motion, we

ordered court reporter Vielica Dobbins to file, within fifteen days, a supplemental record

containing the exhibits. Additionally, we extended the deadline for filing appellant’s brief to

thirty days from the date the supplemental record was filed. See TEX. R. APP. P. 38.6(a). After

Ms. Dobbins informed us on March 16, 2015 that appellant had not paid the fee for the

production of the exhibits, we ordered appellant to file written verification no later than April 15,

2015 that he had paid or made arrangements to pay the fee. See id. 35.3(b). In accordance with

that order, appellant has informed us that he has made arrangements with Ms. Dobbins to pay the

$2000 fee and has already paid $500 toward that fee. He also informs us that, although Ms.
Dobbins has agreed to a payment plan, she has stated she will not file the supplemental record

until the fee is paid in full. In his verification informing us of the payment arrangements,

appellant “seeks guidance” as to when the supplemental record should be filed as he “does not

want to delay the appeal pending final payment of the fee.”

       An appeal cannot proceed without the appellate record. Because the record is incomplete,

the briefs cannot be filed. Texas Rule of Appellate Procedure 35.3(b) provides in relevant part

that the reporter is responsible for preparing, certifying and filing the record if the party has paid

the reporter’s fee or has made satisfactory payment arrangements. See id. We note the fee for

the reporter’s record filed in November was $3840, was apparently paid in installments, and has

apparently been paid in full. Because Ms. Dobbins has agreed to a payment plan and in light of

appellant’s payment history and the impact the lack of a complete record has on the appeal, we

ORDER Ms. Dobbins to file the supplemental record containing all trial exhibits no later than

May 1, 2015.


                                                      /s/     CRAIG STODDART
                                                              JUSTICE